United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3718
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                             Deon Marcell Goldsmith

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Waterloo
                                  ____________

                          Submitted: December 12, 2019
                             Filed: February 10, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Deon Goldsmith pleaded guilty to two counts of using a communication
facility 1 in the commission of a felony offense. See 21 U.S.C. § 843(b), (d)(1). The


      1
       A “communication facility” is defined as “any and all public and private
instrumentalities used or useful in the transmission of writing, signs, signals,
district court 2 sentenced him to 46 months in prison. On appeal, Goldsmith
challenges the denial of a pretrial suppression motion and argues that his sentence is
substantively unreasonable. We affirm.

       Goldsmith did not properly preserve the first of his two challenges. Guilty
pleas are “presumptively unconditional” and waive any “non-jurisdictional defects
and defenses” to a conviction. United States v. Limley, 510 F.3d 825, 827 (8th Cir.
2007). There is an exception: a criminal defendant can, “[w]ith the consent of the
court and the government, . . . reserv[e]” the right to appeal the denial of a “specified
pretrial motion” in “writing.” Fed. R. Crim. P. 11(a)(2). But this case does not fall
within it.

      Goldsmith has a written plea agreement, but it is missing any reference to his
suppression motion. Rather, in a section of the agreement containing the heading,
“SENTENCING PROVISIONS,” it says only that

      [t]he parties are free to contest or defend any ruling of the Court, unless
      otherwise limited by this agreement, on appeal or in any other post-
      conviction proceeding.

Reserving “any ruling” without “specif[ying]” a single one is the opposite of what
Rule 11(a)(2) demands, which is precise identification of “what pretrial issues have
been preserved for appellate review.” Limley, 510 F.3d at 827–28 (quoting Fed. R.
Crim. P. 11(a) advisory committee’s note to 1983 amendment) (holding that a guilty
plea was unconditional even though the plea agreement stated that the defendant
“retain[ed] all rights to appeal” his conviction). Because “[n]othing [else] in the
record” satisfies Rule 11(a)(2)’s specificity requirement, Goldsmith has waived his
right to appeal the denial of the motion. Id. at 828.

pictures, or sounds of all kinds.” 21 U.S.C. § 843(b). Included within this definition
are “mail, telephone, wire, radio, and all other means of communication.” Id.
      2
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
                                      -2-
       Even though Goldsmith retained the right to appeal the length of his sentence,
there is nothing unreasonable about it. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (explaining that we review the substantive
reasonableness of a sentence for an abuse of discretion). The district court
sufficiently considered the statutory sentencing factors, 18 U.S.C. § 3553(a), before
imposing a bottom-of-the-Guidelines-range sentence of 46 months in prison. See
United States v. Washington, 893 F.3d 1076, 1080–81 (8th Cir. 2018) (explaining
that a sentence within the Guidelines range is presumptively reasonable). Although
Goldsmith argues that the court failed to adequately consider several mitigating
factors, the court simply gave them less weight than he would have liked. This was
within its discretion to do. See United States v. Nguyen, 829 F.3d 907, 925–26 (8th
Cir. 2016) (acknowledging the “wide latitude” that district courts have in this area).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                        -3-